Case: 14-12188-MAF Doc #: 1041 Filed: 11/16/18 Desc: Main Document                      Page 1 of 8



                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF NEW HAMPSHIRE



In re:
                                                             Chapter 11
FRED FULLER OIL & PROPANE CO., INC.,
                                                             Case No. 14-12188-MAF
                       Debtor.



   MOTION BY CHAPTER 11 TRUSTEE FOR ORDER AUTHORIZING PAYMENT
             TO CHAPTER 11 ADMINISTRATIVE CLAIMANTS

         Harold B. Murphy, the duly appointed Chapter 11 Trustee (the “Trustee”) of the

bankruptcy estate (the “Estate”) of Fred Fuller Oil & Propane Co., Inc. (the “Debtor”),

respectfully moves this court for an order authorizing payment to holders of allowed Chapter 11

administrative claims, Court authorized professionals and the creditors with claims arising under

11 U.S.C. § 503(b)(9). A schedule of Chapter 11 administrative claimants is attached hereto as

Exhibit A hereto (the “Chapter 11 Administrative Claimants”). In support thereof, the Trustee

states as follows:

                                           OVERVIEW

         1.     On November 10, 2014 (the “Petition Date”), the Debtor filed its voluntary

petition for relief under Chapter 11 of the United States Bankruptcy Code ("Bankruptcy Code").

         2.     On May 16, 2016, the Court entered an order approving the appointment of the

Trustee as Chapter 11 Trustee.

         3.     On the Petition Date, the Debtor was one of the largest retail distributors of fuel

oil and propane (“Fuel”) in New Hampshire and northern Massachusetts, with a workforce of

nearly 100 employees and an active customer base of approximately 30,000 homes and

businesses. While Fuel delivery was the Debtor’s primary line of business, it also operated a
Case: 14-12188-MAF Doc #: 1041 Filed: 11/16/18 Desc: Main Document                         Page 2 of 8



sales, service, and repairs division to provide equipment, installation, and maintenance for both

commercial and residential customers.

         4.         From 1989, until his resignation shortly prior to the Petition Date, the Debtor’s

sole shareholder, Frederick J. Fuller (“F. Fuller”), managed all aspects of the Debtor’s business

as its President.

         5.         After the Petition Date and prior to the Trustee’s appointment, F. Fuller remained

the President and sole shareholder of the Debtor, but the day-to-day management of the company

was put in the hands of Mr. Jeffrey Varsalone (“Varsalone”) and his firm CBIZ Corporate

Recovery Services (“CBIZ”) in the role of the Debtor’s chief restructuring officer (the “CRO”).

         6.         Following the Petition Date and prior to the Trustee’s appointment, the Court

approved a sale of substantially all of the Debtor’s assets (the “363 Sale”) to Rymes Heating

Oils, Inc. (“Rymes”).

         7.         Following his appointment, the Trustee retained Murphy & King, P.C. (“M&K”)

to assist him with his administration of the case. The Trustee also retained CBIZ as his financial

advisors and tax professionals.

         8.         The Trustee, with the assistance of his professionals, has resolved all open issues

that arose in connection with the 363 Sale and all pending adversary proceedings--except one--

either pursuant to a settlement with the defendant or by the entry of a judgment in his favor.

         9.         Approval of this Motion is requested because prior orders of this Court [doc.nos.

628, 862] with respect to the second interim fee applications of counsel to the Debtor and the

CRO allowed the requested compensation but did not authorize payment until further order of

the Court. These administrative claims remain unpaid and are included in the Chapter 11

Administrative Claimants.




                                                      2
750245v1/6703-001
Case: 14-12188-MAF Doc #: 1041 Filed: 11/16/18 Desc: Main Document                        Page 3 of 8



          10.       Also included in the Chapter 11 Administrative Claims are allowed Chapter 11

administrative claims arising pursuant to 11 U.S.C. § 503(b)(9).

          11.       Counsel to the Official Committee of Unsecured Creditors has advised the

Trustee that it is preparing an application for allowance of compensation and reimbursement of

expenses that will be filed shortly.

          12.       Since the Trustee’s appointment on May 16, 2016, the Trustee and his

professionals have accrued substantial fees and expenses in the fulfillment of their duties.

          13.       Concurrently with the filing of this Motion, applications for interim compensation

(the “Applications”) have been filed by (i) the Trustee and his counsel, Murphy & King,

Professional Corporation; and (ii) CBIZ, in its capacity as the Trustee’s financial advisor.

          14.       There are sufficient funds in the Estate to warrant a payment to holders of allowed

Chapter 11 administrative claims at this time, as there is currently $1,005,763.89 on hand, with

an additional $200,000 scheduled to be paid to the Estate by no later than December 31, 2018 on

account of the Trustee’s settlement agreement with Sharen Fuller.

          15.       Upon determination of the Applications, the Trustee requests authority make pro

rata payments of available funds, less a reserve of $50,000 for the ongoing administration of the

Estate.

          Wherefore, the Trustee prays that this Court:

          1. Authorize the payment to the Chapter11 Administrative Claimants listed on the

                Exhibit A attached hereto; and




                                                     3
750245v1/6703-001
Case: 14-12188-MAF Doc #: 1041 Filed: 11/16/18 Desc: Main Document              Page 4 of 8



         2. Grant such other relief as is just and proper.

                                            Respectfully submitted,

                                            HAROLD B. MURPHY,
                                            CHAPTER 11 TRUSTEE

                                            By his attorneys

                                            /s/ Harold B. Murphy
                                            Harold B. Murphy (BBO #362610)
                                            MURPHY & KING, Professional Corporation
                                            One Beacon Street
                                            Boston, MA 02108
                                            Tel: (617) 423-0400
                                            Email: HMurphy@murphyking.com
Date: November 16, 2018




                                                  4
750245v1/6703-001
Case: 14-12188-MAF Doc #: 1041 Filed: 11/16/18 Desc: Main Document   Page 5 of 8




                                            EXHIBIT A
      Case: 14-12188-MAF Doc #: 1041 Filed: 11/16/18 Desc: Main Document     Page 6 of 8


                      Chapter 11 Administrative Claimants


Claimant                                                    Allowed Claim

JA Marino Automatic Heating Co., Inc.
80 Maple Street
Manchester, NH 03103                                             $8,639.32

Sanel Auto Parts Co.
129 Manchester St. / PO Box 1254
Concord, NH 03302-1254                                           $7,416.67

Energy Kinetics, Inc.
Kohner, Mann & Kailas, S.C.
4650 North Port Washington Rd., 2nd Fl
Milwaukee, WI 53212                                             $31,452.68

William S. Gannon, PLLC
889 Elm St., 4th Floor
Manchester, NH 03101
Counsel to Debtor                                              $218,793.36

CBIZ Corporate Recovery Services
500 Boylston Street
Boston, MA 02116
Chief Restructuring Officer of Debtor                          $315,996.90

CBIZ Corporate Recovery Services
500 Boylston Street
Boston, MA 02116
Financial Advisor to Chapter 11 Trustee                              TBD

Brinkman Portillo Ronk, APC
4333 Park Terrace Drive, Suite 205
Westlake Village, CA 91361
Counsel to Official Committee of Unsecured
Creditors                                                            TBD

Harold B. Murphy
Murphy & King, PC
One Beacon Street
Boston, MA 02108
Chapter 11 Trustee                                                   TBD

Murphy & King, PC
One Beacon Street
Boston, MA 02108
Counsel to Chapter 11 Trustee                                        TBD
Case: 14-12188-MAF Doc #: 1041 Filed: 11/16/18 Desc: Main Document                   Page 7 of 8



                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW HAMPSHIRE



 In re:
                                                               Chapter 11
 FRED FULLER OIL & PROPANE CO., INC.,
                                                               Case No. 14-12188-MAF
                          Debtor.



     ORDER REGARDING MOTION BY CHAPTER 11 TRUSTEE FOR ORDER
   AUTHORIZING PAYMENT TO CHAPTER 11 ADMINISTRATIVE CLAIMANTS

          This matter having come before the Court on the Motion by Chapter 11 Trustee for Order

Authorizing Payment to Chapter 11 Administrative Claimants dated November 16, 2018 [docket

no. ___] (the “Motion”) filed by Harold B. Murphy (the “Trustee”), the trustee of the Chapter 11

bankruptcy estate of Fred Fuller Oil & Propane Co., Inc.; good and sufficient notice of the

Motion and the hearing on the Motion scheduled for December 17, 2018 at 1:00 p.m. (the

“Hearing”) having been provided; and the Hearing having been held and concluded; the Court

having reviewed the Motion; and it appearing from the record before the Court and upon due

deliberation that sufficient cause exists, the COURT HEREBY FINDS THAT:

          A. This Court has jurisdiction over the bankruptcy case pursuant to 28 U.S.C. §§ 1334(a)

and 157(b)(1). Venue of the bankruptcy case in this district is proper pursuant to 28 U.S.C. §§

1408 and 1409. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

          B. Notice of the Motion was appropriate given the circumstances.

          C. Good and sufficient cause exists for the entry of this Order.

          NOW THEREFORE, in consideration the foregoing findings and all of the evidence

before the Court, it is HEREBY ORDERED AND ADJUDGED AS FOLLOWS:

          1.     The Motion is allowed.
Case: 14-12188-MAF Doc #: 1041 Filed: 11/16/18 Desc: Main Document                Page 8 of 8



       2.     The Trustee is authorized to pay the Chapter 11 Administrative Claimants in

accordance with the Motion.

                                           BY THE COURT



                                           Honorable Michael A. Fagone
                                           United States Bankruptcy Judge
Dated: __________________




                                              2
